DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group I in the reply filed on 9/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The disclosure is objected to because of the following informalities: Structures at paragraphs [0019], [0021] have blurry numbers.  

    PNG
    media_image1.png
    439
    448
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    510
    481
    media_image2.png
    Greyscale

Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities: the phrase “the adding of one or more flavourings of to the solution” has a superfluous “of”.  Applicant can consider deleting the word “of”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 10 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the flavouring" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously states “one or more flavourings”.  Applicant can consider stating “the one or more flavourings”.  
The phrase “additional steviol glycosides” in Claim 4, line 2 is vague and indefinite as claim 1 does not expressly state “steviol glycosides” are present, thus, it does not appear possible for there to be “additional steviol glycosides”.
Claim 9 recites the limitation "the total composition" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant can consider earlier stating “total composition”.
Claim 10 recites the limitation "the total composition" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant can consider earlier stating “total composition”.
Claim 16 recites the limitation "the mixture of rebaudioside-M to 1,3-propanediol" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant can consider deleting the word “to” and replacing by “and”.
Claim 19 recites the limitation "the flavouring" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states “one or more flavourings”.  Applicant can consider stating “the one or more flavourings”.
Claim 20 recites the limitation "the adding of one or more flavourings" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant can consider stating "the adding of the one or more flavourings".  
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2015/0327584) in view of Spelman et al. (US 2013/0209658).
The claims are interpreted as being directed to a composition and not a method of making or using.  The method language is interpreted to the extent that it further describes the composition.
Regarding Claim 1, Shi (‘584) teaches a composition (See Claims 14-16, paras. 13, 27, 39, 46-47, 52, 99, 158, 179-181, 186, 190-192, 196, 203.) comprising: adding steviol glycoside rebaudioside-M (See Claims 14-16, paras. 52, 99, 181, 203.) and an alcohol (See Claims 14-16, paras. 47, 158 wherein the alcohol can include ethanol and other alternative alcohols.), however, fails to expressly disclose the alcohol being 1,3-propanediol.
Applicant does not set forth any non-obvious unexpected results for selecting one alcohol over another.
Spelman (‘658) teaches a composition similar to Shi (‘584) including preparing a composition by adding a steviol glycoside rebaudioside to an alcohol/solvent that is the same as taught by Shi (‘584) (See Abs., paras. 9, 17-19, 44-47, ethanol.) wherein the alcohol can alternatively be 1,3-propanediol (See paras. 9, 17-19, 44-47 and Claim 1.).
It would have been foreseeable and obvious and within the skill set of a person having ordinary skill in the art at the time of filing to substitute 1,3-propanediol alcohol as taught by Spelman (‘658) for other alcohols/solvents including ethanol as taught by Shi (‘584) and Spelman (‘658) to provide a solubilized sweetener composition that can be added to other food ingredients where people desire a sweet sensation at reduced caloric content.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that the selection of solvents depended on price, availability, other production considerations such tank availability, ease of handling, safety and regulatory issues.  The selection of one alcohol/solvent over another would have been within the skill set of a person having ordinary skill in the art at the time of filing.  It would have been reasonably foreseeable that alternatively using a 1,3-propanediol as taught by Spelman (‘658) would provide a sweetened product that is substantially as effective as if an ethanol solvent is used.
Regarding Claim 2, Shi (‘584) teaches the composition further comprising: one or more flavourings (See paras. 41, 56-64.).
Regarding Claim 3, Shi (‘584) teaches the composition discussed above, however, fails to expressly disclose wherein the flavouring is selected from the group comprising white sugar flavouring, brown sugar flavouring, cane sugar flavouring, beet sugar flavouring, or any combination thereof.
Spelman (‘658) discloses that the composition can include sucrose (See para. 29.), which is known in the art as white table sugar. 
It would have been foreseeable and obvious one of ordinary skill in the art to include sugar flavoring in the composition of Shi (‘584) depending on the intended food composition and the desired taste profile as different food compositions require different types of flavoring and sweeteners.  
Regarding Claim 4, Shi (‘584) teaches wherein the composition comprises one or more additional steviol glycosides (See para. 99, claim 16.).
Regarding Claim 5, Shi (‘584) teaches the composition discussed above, however, fails to expressly disclose wherein the composition is substantially free of sweetening agents other than rebaudioside-M.
Spelman (‘658) discloses that the composition only has to include one steviol glycoside and 1,3-propaneiol (See para. 3.). 
Therefore, it would have been foreseeable and obvious with Shi (‘584) in view of Spelman (‘658) that the composition is substantially free of sweetening agents other than the steviol glycoside component, which is rebaudioside M.
Regarding Claim 6, Shi (‘584) teaches wherein the composition is substantially free of water (See claim 9 where the composition can be in an amorphous form, thus, interpreted as being substantially free of water.  A specific water limitation is not set forth in the claim.).
Regarding Claim 7, Shi (‘584) teaches wherein the composition is substantially free of propylene glycol (See Claims 14-16, paras. 13, 27, 39, 46-47, 52, 99, 158, 179-181, 186, 190-192, 196, 203.).
Regarding Claim 8, Shi (‘584) teaches the composition discussed above, however, fails to expressly disclose wherein the composition further comprises glycerol.
Spelman (‘658) teaches wherein the composition further comprises glycerol (See para. 30.).
It would have been foreseeable and obvious one of ordinary skill in the art to include glycerol in the composition of Shi (‘584) depending on the intended food composition and the desired taste profile as different food compositions require different types of flavoring and sweeteners.  
Regarding Claim 9, Shi (‘584) teaches the composition discussed above including an alcohol and rebaudioside-M, however, fails to expressly disclose wherein the composition comprises: 25% to 99.5% 1,3-propanediol; and 0.5% to 75% rebaudioside-M, by weight of the total composition.
Spelman (‘658) teaches wherein a composition comprises 1,3-propanediol in an amount of about 15 wt % to about 99 wt % of the composition (See paras. 9, 41-47.).
It would have been foreseeable and obvious one of ordinary skill in the art to include the claimed amounts of 1,3-propanediol and rebaudioside-M in the composition of Shi (‘584) depending on the intended food composition and the desired taste profile as different food compositions require different types of flavoring and sweeteners.  
Regarding Claim 10, Shi (‘584) teaches the composition discussed above including an alcohol, rebaudioside-M and flavouring, however, fails to expressly disclose wherein the composition comprises: 20% to 85% 1,3-propanediol; 0.5% to 75% rebaudioside-M; and 5% to 35% flavouring, by weight of the total composition.
Spelman (‘658) teaches wherein a composition that comprises 1,3-propanediol in an amount of about 15 wt % to about 99 wt % of the composition (See paras. 9, 41-47.).
It would have been foreseeable and obvious one of ordinary skill in the art to include the claimed amounts of 1,3-propanediol, rebaudioside-M and flavouring in the composition of Shi (‘584) depending on the intended food composition and the desired taste profile as different food compositions require different types of flavoring and sweeteners.  
Regarding Claims 16, 21 and 22, Shi (‘584) teaches a composition made by a process for the preparation of a composition (See Claims 14-16, paras. 13, 27, 39, 46-47, 52, 99, 158, 179-181, 186, 190-192, 196, 203.), the process comprising: adding steviol glycoside rebaudioside-M (See Claims 14-16, paras. 52, 99, 181, 203.) to an alcohol (See Claims 14-16, paras. 47, 158 wherein the alcohol can include ethanol and other alternative alcohols.), heating the mixture to form a solution (See paras. 46, 158, Claim 15, heating to 40-100 oC.) and cooling the solution (See paras. 46, 158.), however, fails to expressly disclose the alcohol being 1,3-propanediol.
Spelman (‘658) teaches a composition similar to Shi (‘584) including preparing a composition by adding a steviol glycoside rebaudioside to an alcohol/solvent that is the same as taught by Shi (‘584) (See Abs., paras. 9, 17-19, 44-47, ethanol.) wherein the alcohol can alternatively be 1,3-propanediol (See paras. 9, 17-19, 44-47 and Claim 1.).
It would have been foreseeable and obvious and within the skill set of a person having ordinary skill in the art at the time of filing to substitute 1,3-propanediol alcohol as taught by Spelman (‘658) for other alcohols/solvents including ethanol as taught by Shi (‘584) and Spelman (‘658) to provide a solubilized sweetener composition that can be added to other food ingredients where people desire a sweet sensation at reduced caloric content.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that the selection of solvents depended on price, availability, other production considerations such tank availability, ease of handling, safety and regulatory issues.  The selection of one alcohol/solvent over another would have been within the skill set of a person having ordinary skill in the art at the time of filing.  It would have been reasonably foreseeable that alternatively using a 1,3-propanediol as taught by Spelman (‘658) would provide a sweetened product that is substantially as effective as if an ethanol solvent is used.
Regarding Claims 17-20, Shi (‘584) teaches the composition further comprising: one or more flavourings (See paras. 41, 56-64.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793
September 6, 2022